Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 20 is directed towards a “computer readable storage medium.”  Examiner has interpreted the claim under the broadest reasonable interpretation consistent with the specification.  Applicant has explicitly defined a “computer readable storage medium” that “…in no cases should be considered a mere propagated signal.”  (spec. dated 27 Sep. 2019, para. 0043).  The claim does not encompass non-statutory embodiments such as carrier waves.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAlvay et al. US 9,971,338 B1.

	McAlvay teaches:
1. A method for automating component sourcing, the method comprising: 
receiving design specifications of a process system in an industrial environment via a system design application; 
determining components to implement the process system from the design specifications; [Fig. 5 504, “The component database can provide an availability for each component listed on the BOM. This reduces the amount of time to manufacture the PCBA because manually determining whether one or more part providers have the necessary inventory to meet the requirements of a PCBA design can take hours, even days, to complete.”]
identifying a first subset of the components for sourcing from an external provider; [Col. 13 ll. 63-64, “In some embodiments, a component is available, but not at the quantity requested on the BOM. “] and 
populating the first subset into a component sourcing application.  [Col. 14 ll. 2-6 “The PCBA manufacturer platform is configured to provide a client device an option to order the available quantity and a notification of a deficient quantity that is unable to be fulfilled.”]

McAlvay teaches:
2. The method of claim 1, further comprising: 
determining a second subset [substitute components] of the components that comprise components with configurable options; and [ Col. 13 ll. 63-64  “In some embodiments, a substitute component is available, but not at the quantity requested on the BOM.”]
populating the second subset into a system configuration application.  [Col. 14 ll. 2-6  “The PCBA manufacturer platform is configured to provide a client device an option to order the available quantity and a notification of a deficient quantity that is unable to be fulfilled.”]


3. The method of claim 2 further comprising: presenting, via a system management platform, a dashboard view associated with the process system [Fig. 1 104]: in the dashboard view, providing a user with options to execute the system design application, the system configuration application, and a component sourcing application.  [Col. 14 ll. 2-6,  “The PCBA manufacturer platform is configured to provide a client device an option to order the available quantity and a notification of a deficient quantity that is unable to be fulfilled.”]

	McAlvay teaches:
4. The method of claim 1, wherein the design specifications are included in a first file accessible by the system design application and wherein populating the first subset into the component sourcing application comprises: storing information about the first subset into a second file accessible by the component sourcing application.  [Col. 4 ll. 47-48, “In some embodiments, the BOM file can be extracted from the design file.”]

	McAlvay teaches:
5. The method of claim 1, wherein the design specifications are included in a first file accessible by the system design application and wherein populating the first subset into the component sourcing application comprises: in a system management platform, accessing the first file and translating information about the first subset in the design specifications to a second file accessible by the component sourcing application.  [Col. 4 ll. 47-48, “In some embodiments, the BOM file can be extracted from the design file.”]


10. The method of claim 1, wherein identifying the first subset comprises: identifying a fifth subset of the components that do not need to be sourced; [Fig. 5 504, components determined to be available] and including components other than the fifth subset in the first subset [Fig. 5 506, substitute components added to component list].

	Regarding claims 11-15 and 20, these apparatus claims are rejected on the same grounds and rationale as claims 1-5 and 10 above because they apply the method steps above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over McAlvay et al. US 9,971,338 B1 in view of Zhang et al. US 2005/0065903 A1.

	McAlvay does not teach the following limitation, however, Zhang teaches:
6. The method of claim 1, wherein the design specifications are included in a first file accessible by the system design application and the component sourcing application and wherein populating the first subset into the component sourcing application comprises: in the component sourcing application, obtaining first information about the first subset from the first file and adding second 

	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Zhang with those of McAlvay.  A person having ordinary skill in the art would have been motivated to combine the teachings because Zhang teaches that collaboration software can be for multiple collaborators to update design files, add annotation and share bill of materials information for sourcing components.  (See para. 0087).

	Zhang teaches:
7. The method of claim 6, wherein the first file is accessible by a system configuration application, and the method further comprising: in the system configuration application, obtaining third information about a second subset of the components that comprise components with configurable options and adding fourth information about the second subset to the first file.  [para. 0087, BOM file annotation metadata can be added to design project files]

	McAlvay teaches:
8. The method of claim 7, wherein the first file being accessible by the system design application, the component sourcing application, and the system configuration application comprises: in a system management platform, translating information in a first format of the first file to respective second formats understood by the system design application, the component sourcing application, and the system configuration application.  [Fig. 2B 254 input file converted to standard format]

	Zhang teaches:
9. The method of claim 6, further comprising: after adding the second information, the system design application accessing the first file and ignoring the second information.  [Fig. 3 separate collaborators 302 304 and 306 are free to ignore metadata that doesn’t impact their part of the design collaboration.]

	Regarding claims 16-19, these apparatus claims recite the application of method claims above and are rejected on the same grounds and rationale as claims 6-9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY COLLINS/Examiner, Art Unit 2115